t c memo united_states tax_court john paul reddam petitioner v commissioner of internal revenue respondent docket no filed date jeffrey a hartman david w wiechert and jessica c munk for petitioner h clifton bonney jr elizabeth s martini mary e wynne and james p thurston for respondent memorandum findings_of_fact and opinion goeke judge respondent issued a notice_of_deficiency disallowing petitioner’s claimed capital_loss deduction of dollar_figure and making a corresponding computational adjustment regarding claimed itemized_deductions of dollar_figure for the tax_year these adjustments resulted in an dollar_figure deficiency respondent’s determination stems from petitioner’s participation in an offshore portfolio investment strategy opis transaction petitioner timely filed a petition with this court the sole issue for decision is whether petitioner is entitled to deduct the capital losses we hold that petitioner may not deduct the capital losses because his investment in the opis transaction lacked economic_substance findings_of_fact petitioner resided in california at the time his petition was filed in petitioner formed ditech funding corp ditech escrow corp and ditech real_estate corp collectively referred to as ditech petitioner was the sole shareholder chief_executive_officer and chairman of the board_of each ditech entity until the sale of the assets of those entities in ditech engaged in the 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue 2this court has recently held that a similarly structured opis transaction was devoid of economic_substance see blum v commissioner tcmemo_2012_16 our conclusion is in accord with this prior holding 3each ditech entity was an s_corporation for federal_income_tax purposes business of originating underwriting purchasing selling and servicing residential mortgage loans the business quickly evolved into a very successful enterprise by ditech had grown to employees and was generating approximately dollar_figure million in annual revenue petitioner maintained a longstanding professional relationship with kpmg peat marwick llp kpmg an international accounting firm which continued throughout the period at issue petitioner initially hired kpmg in to serve as an outside auditor for sc funding a separate company that petitioner had previously operated scott carnahan was the kpmg audit partner originally assigned to audit sc funding eventually carnahan left kpmg and became the president of ditech on date i petitioner’s sale of ditech in petitioner began to consider monetizing some of his personal shareholdings in ditech after discussions with painewebber ditech’s investment adviser in the fall of petitioner considered taking ditech public though an initial_public_offering ipo in date ditech announced tentative plans for a potential ipo of a minority interest in ditech however painewebber 4the firm’s name was later shortened by removing peat marwick eventually recommended delaying the ipo until market conditions became more favorable for the successful implementation of the plan in date petitioner was approached by representatives of the gmac mortgage corp gmac concerning a potential purchase of ditech petitioner negotiated the major points of the deal with gmac including how pricing for the transaction would be structured in date ditech agreed to sell substantially_all of its assets to gmac the purchase_price consisted of a closing payment and an earn out payment to be made over a period of years gmac paid ditech approximately dollar_figure million for the closing payment in under the terms of the asset purchase agreement petitioner was entitled to potential future earn out payments in excess of dollar_figure million petitioner recognized ordinary_income and a dollar_figure capital_gain as a result of the sale of the assets in ii petitioner’s attempts to minimize taxes around the same time petitioner sought to monetize his ditech holdings he also began to consider various ways to reduce his overall tax_liabilities petitioner considered moving his business and residence to nevada in an attempt to eliminate state income taxes and he traveled to nevada in to search for potential homes petitioner also became aware that kpmg was offering certain tax strategies which might be beneficial to a taxpayer with petitioner’s tax portfolio in early petitioner was introduced by mr carnahan then still with kpmg to carl hasting a partner at kpmg mr hasting was selling products to clients with large gains or significant incomes one such product was the opis transaction the opis transaction was developed and sold by kpmg and implemented with the assistance of presidio advisors llc presidio and deutsche bank ag deutsche bank in general terms the opis transaction was structured to shift additional tax basis to a taxpayer’s equity_investment and options in a large financial_institution shortly after the purported basis shift the taxpayer would sell the equity_interest and options resulting in a large capital_loss the benefits of the opis transaction as advertised by kpmg were that it enabled a u s investor to maximize leverage in stock of a foreign bank and thereby potentially increase investment return and maximized the u s investor’s basis in foreign bank stock thereby minimizing gain or maximizing loss on the disposition of such stock at the time of his initial meeting with mr hasting petitioner had not yet sold ditech and was not immediately interested in participating in any_tax planning to minimize taxable gains nonetheless petitioner continued to engage in a series of meetings with mr hasting in the spring of to discuss various tax strategies some time after mr carnahan began working for ditech mr hasting presented the opis transaction to petitioner mr carnahan understood that the transaction was structured to eliminate not simply defer a tax gain for a participant however as mr carnahan was not particularly knowledgeable in tax law he did not understand the opis transaction in any detail after mr hasting described the transaction to petitioner petitioner asked mr carnahan to inquire as to whether other accounting firms were offering other similar products in response mr carnahan initiated individual dialogues with representatives from pricewaterhouse deloitte and ernst young all international accounting firms representatives from both pricewaterhouse and deloitte believed that they offered similar products and they each asked to speak with petitioner in an attempt to sell their respective transactions however the ernst young representative offered only a tax_deferral product and expressed his misgivings that the kpmg transaction as structured did not work mr carnahan relayed all the information he received from the representatives to petitioner mr carnahan while limited in his understanding of the transactions advised petitioner that there was no clear differentiation between the kpmg plan and the other plans offered by the accounting firms mr carnahan also noted that the more_likely_than_not opinions issued by the kpmg national_office as well as brown wood in support of the opis transaction were valuable documents nonetheless mr carnahan did not advise petitioner on the investment aspects of the transaction and specifically requested that petitioner hire competent counsel to provide more technical tax_advice petitioner never heeded mr carnahan’s suggestion and continued his consideration of the opis transaction without the aid of outside counsel petitioner met with mr hasting again in the fall of shortly thereafter mr hasting had petitioner execute a nondisclosure agreement which provided that petitioner could not discuss the details of the opis transaction with others without kpmg’s prior written consent petitioner was also advised to form a grantor_trust to execute the transaction on date petitioner formed the j paul reddam trust reddam trust for this purpose 5generally a grantor_trust is disregarded as an entity for federal_income_tax purposes see sec_671 see also blum v commissioner tcmemo_2012_16 accordingly petitioner and the reddam trust are coterminous for purposes of this opinion we will refer to both the reddam trust and petitioner as petitioner continued on date petitioner executed an engagement letter with kpmg related to the opis strategy in the letter kpmg recommended that petitioner seek independent advice concerning the investment aspects of the transaction and stated that the minimum fee for kpmg’s services would be dollar_figure a revised engagement letter later increased this minimum fee to dollar_figure at the request of kpmg petitioner also engaged the services of presidio to implement the opis transaction petitioner had not previously used the services of presidio and never communicated with anyone at presidio about the transaction iii opis entities in addition to reddam trust several entities were formed with the assistance of presidio to facilitate the opis transaction a domestic limited_liability_company clara street llc clara llc owned by a foreign_person a cayman islands corporation clara street ltd clara ltd and a cayman islands limited_partnership cormorant lp cormorant clara llc owned shares of clara ltd and an unrelated third party owned share clara llc was also the limited_partner of cormorant clara ltd was the general_partner continued unless clarity dictates that we differentiate them as part of petitioner’s opis transaction reddam trust clara llc and clara ltd opened individual accounts with deutsche bank reddam trust and cormorant’s accounts were characterized as portfolio accounts respectively petitioner’s and cormorant’s db portfolio accounts cormorant’s db portfolio account was divided into a u s dollar subaccount a euro subaccount and a security subaccount reddam trust gave john larson a principal of presidio trading authority over petitioner’s db portfolio account iv the opis transactional structure the opis transaction incorporated a series of coordinated steps petitioner referred to this structure as a formula or recipe on date presidio instructed petitioner to wire dollar_figure million to petitioner’s db portfolio account according to the instructions dollar_figure million was to be used by petitioner to purchase a long position in deutsche bank common_stock and the remaining dollar_figure million was to be used for the purchase of both a swap and a call option discussed infra petitioner wired dollar_figure million into petitioner’s db portfolio account on date the same day the dollar_figure million was converted to eur big_number step petitioner purchased deutsche bank stock on date petitioner purchased big_number shares of deutsche bank ag common_stock at eur dollar_figure per share the net amount_paid for the stock was eur big_number this consisted of eur dollar_figure for the stock and a fee of eur step petitioner entered into a swap transaction with clara llc on date petitioner entered into an international swap dealers association master agreement and schedule isda agreement with clara llc two days thereafter petitioner entered a rate swap transaction the swap agreement with clara llc which in part supplemented the isda agreement pursuant to the terms of the swap agreement petitioner was to make two fixed rate payments to clara llc totaling eur big_number the first of the payments was due on date in the amount of eur big_number the second payment of eur big_number was due on date the swap agreement 6isda is a trade organization of participants in the market for over-the- counter derivatives isda has created a standardized contract the isda master agreement which functions as an umbrella agreement and governs all swaps between the parties to the isda master agreement see generally 204_fedappx_455 5th cir also contained a provision entitled the prepayment option which reduced the total amount of payments petitioner was required to make to eur big_number if petitioner opted to pay eur big_number on date in return clara llc agreed to pay petitioner a floating rate payment on date the floating rate payment was defined in the swap agreement as an amount in euro equal to of the appreciation on the number of shares of common_stock of deutsche bank ag deutsche bank common_stock that could be purchased with eur big_number at the kassa kurs price per share the kassa kurs price for deutsche bank common_stock on the frankfurt stock exchange on date appreciation will be determined based on the difference between the kassa kurs price per share for deutsche bank common_stock on the frankfurt stock exchange on date and the closing price per share for deutsche bank common_stock on the frankfurt stock exchange on date of the product of i the positive excess if any of the average price of deutsche bank common_stock over of the deutsche bank common_stock kassa kurs price on date and ii the number of shares of deutsche bank common_stock that could be purchased with eur big_number at the kassa kurs price on the frankfurt stock exchange on date average price is the arithmetic mean of the closing eur price per share on the frankfurt stock exchange on each exchange business_day during the period from and including date to but excluding date determined by dividing the sum of such closing prices by the number of exchange business days in such period of the product of i the number of shares of deutsche bank common_stock that could be purchased with eur big_number multiplied by ii the positive excess if any of the closing eur price per share quoted on the frankfurt stock exchange on date over of the deutsche bank common_stock kassa kurs price on date multiplied by iii the fade-in ratio the fade-in ratio is the ratio of i the number of exchange business days from and including date but excluding date on which a fade-in event occurred divided by ii the total number of exchange business days from and including date to but excluding date a fade-in event occurs each exchange business_day where the price of deutsche bank common_stock trades at eur price greater than of the deutsche bank common_stock kassa kurs price on date but less than of the deutsche bank common_stock kassa kurs price on date however in no event will the floating rate payment be less than the eur equivalent of usdollar_figure the isda agreement required petitioner to provide clara llc with credit support documents consisting of a certificate of deposit maturing date issued by deutsche bank ag new york branch deutsche bank-new york to petitioner in the face_amount of eur big_number a pledge and security_agreement u s investor’s pledge agreement and an account control agreement u s investor’s account control agreement petitioner contemporaneously executed the u s investor’s pledge agreement which assigned to clara llc a continuing possessory lien and an enforceable perfected security_interest in pledged collateral including petitioner’s second fixed-rate payment and petitioner’s db portfolio account together with all funds therein or deposited thereto from time to time and all investments financial_assets investment_property or general intangibles from time to time therein the u s investor’s pledge agreement also provided clara llc with sole dominion and control_over petitioner’s db portfolio account the u s investor’s account control agreement served to perfect clara llc’s security_interest in petitioner’s second fixed-rate payment and petitioner’s db portfolio account the agreement also directed that at the maturity_date of petitioner’s second fixed-rate payment_date the payment and all other funds on deposit in petitioner’s db portfolio account were to be paid to clara llc step petitioner purchased a call option from clara llc in addition on date petitioner purchased a call option gp call option from clara llc for dollar_figure the gp call option gave petitioner the right to require clara llc to either sell to petitioner of the issued and outstanding shares of common_stock that clara llc owned in clara ltd at dollar_figure per share or pay petitioner a cash settlement price based on the net asset value of clara ltd petitioner could exercise his rights under the gp call option beginning on date the expiration date of the gp call option was date on date presidio instructed deutsche bank to transfer eur big_number from petitioner’s db portfolio account to clara llc’s deutsche bank account this amount constituted petitioner’s first fixed rate payment of eur big_number pursuant to the prepayment option in the swap agreement with clara lcc and petitioner’s purchase of the call option for eur big_number dollar_figure step cormorant purchased deutsche bank stock with proceeds from a deutsche bank loan cormorant and deutsche bank ag cayman islands branch deutsche bank- cayman entered into a credit agreement dated date the credit agreement provided that deutsche bank-cayman would lend cormorant the euro equivalent of dollar_figure to be repaid in full on date the loan proceeds had to be used exclusively for the purpose of purchasing shares of stock in deutsche bank and cormorant was prohibited from selling assigning transferring disposing of or pledging or conveying a security_interest in such stock at any point section dollar_figure of the credit agreement enumerated a series of conditions that needed to be satisfied or waived by deutsche bank-cayman before the credit agreement would become effective pursuant to the section clara llc was required to deliver to deutsche bank-cayman a draft of the isda agreement with related documents as well as an executed copy of the gp call option clara llc was also required to execute and deliver a pledge and security_agreement together with account opening documents in that agreement clara llc pledged assigned and granted to deutsche bank-cayman a continuing possessory lien and an enforceable perfected security_interest in pledged collateral including a all of clara llc’s rights title and interest in of the shares of capital stock that clara llc owned in clara ltd b all of clara llc’s rights title and ownership_interest in the limited_partner interest that clara llc owned in cormorant and c all proceeds of any and all of the foregoing pledged collateral including without limitation proceeds that constitute property of the types described above clara ltd was similarly required to deliver a pledge and security_agreement executed together with account opening documents cayman corporation pledge agreement in the cayman corporation pledge agreement clara ltd pledged assigned and granted to cormorant a continuing possessory lien and an enforceable perfected security_interest in pledged collateral including a clara ltd ’s deutsche bank account and all funds held therein or deposited thereto from time to time all investments financial_assets investment_property and other_property credited thereto or deposited therein b all indebtedness from time to time owed to clara llc by any obligor of the pledged collateral referred to in paragraph a above and the instruments evidencing such indebtedness and all interest cash instruments and other_property from time to time received receivable or otherwise distributed in respect of or in exchange for any or all such pledged collateral and c all proceeds of any and all of the foregoing pledged collateral the cayman corporation pledge agreement further provided cormorant with sole dominion and control_over clara ltd ’s deutsche bank account a separate_account control agreement cayman corporation account control agreement executed the same day as the cayman corporation pledge agreement perfected cormorant’s security_interest in clara ltd ’s deutsche bank account the credit agreement also required the sole member of clara llc an unrelated foreign individual to enter into a member’s agreement with deutsche bank-cayman pursuant to the member’s agreement the member could not transfer sell pledge assign mortgage convey or otherwise dispose_of his interest in clara llc except with respect to the contemplated pledge of his interest to deutsche bank-cayman further the member was restricted from taking any_action that would result in any person or entity other than clara llc having any ownership or control_over clara llc’s interest or the rights attendant to clara llc’s interest in cormorant or enter into any agreement which would or could result in the loss of such ownership or control the member was similarly restricted from taking any_action that would result in clara llc’s losing ownership or control in clara ltd the sole member of clara llc also executed a member’s assignment agreement agreeing to assign pledge and grant to deutsche bank-cayman a continuing possessory lien and an enforceable perfected security_interest in his membership interest in clara llc cormorant’s obligations under the credit agreement included executing and delivering to deutsche bank-cayman a pledge and security_agreement with account opening documents u s pledge agreement and an account control agreement u_s_account control agreement pursuant to the u s pledge agreement cormorant pledged assigned and granted to deutsche bank-cayman a continuing possessory lien and an enforceable perfected security_interest in the following pledged collateral i cormorant’s security subaccount and all security entitlements related thereto all financial_assets investment_property and other_property credited thereto or deposited therein from time to time including but not limited to all shares including without limitation any shares of the common_stock of deutsche bank ag certificates representing shares beneficial_interest in shares interest cash funds instruments and other_property from time to time received receivable or otherwise distributed in respect of or in exchange for any or all financial_assets investment_property and other_property in cormorant’s security subaccount or representing or evidencing cormorant’s security subaccount and all cash and non-cash proceeds thereof together with cormorant’s security subaccount the pledged securities emphasis supplied ii all indebtedness from time to time owed to cormorant by any obligor of the pledged securities iii cormorant’s euro subaccount together with all funds held therein or deposited thereto from time to time and all investments financial_assets investment_property or general intangibles from time to time therein v all of cormorant’s rights claims powers privileges remedies title and interests in the cayman corporation pledge agreement and the transactions thereunder and all of cormorant’s rights in the securities and security interests referenced therein vi all of cormorant’s rights claims powers privileges remedies title and interests in the cayman corporation account control agreement and the transactions thereunder and all of cormorant’s rights in the securities and security interests referenced therein the u s pledge agreement also provided deutsche bank-cayman with sole dominion and control_over the euro subaccount and the security subaccount of cormorant’s db portfolio account the separate u_s_account control agreement was executed in conjunction with the u s pledge agreement with the purpose of perfecting deutsche bank- cayman’s security_interest in cormorant’s security subaccount the u_s_account control agreement ended only upon notice from deutsche bank-cayman that its security_interest in cormorant’s security subaccount had terminated pursuant to the credit agreement on date cormorant executed a notice of borrowing requesting that deutsche bank-cayman lend cormorant the principal_amount of eur big_number cormorant simultaneously issued a note payable to deutsche bank-cayman for the same amount thereafter deutsche bank-cayman deposited eur big_number into the euro subaccount of cormorant’s db portfolio account cormorant used the loan proceeds to purchase big_number shares of deutsche bank stock at eur dollar_figure per share the net amount_paid was eur big_number consisting of eur dollar_figure for the stock and eur dollar_figure for a fee the big_number shares of stock were held in the security subaccount of cormorant’s db portfolio account step cormorant purchased options from and sold options to deutsche bank on date cormorant and deutsche bank entered into a share option agreement pursuant to the share option agreement cormorant purchased from deutsche bank one put option covering big_number shares of deutsche bank stock big_number european-style asian call options and big_number european- style fade-in options deutsche bank in turn purchased from cormorant a series of four european-style call options the stated premium that deutsche bank would pay cormorant for all the transactions was eur big_number although the share option agreement did not set forth a separate premium amount for each transaction a the options acquired by cormorant i the european-style put option the european-style put option acquired by cormorant by definition could be exercised only on its defined expiration date of date at a strike_price of eur dollar_figure euros per share ii the european-style asian call options the european-style asian call options allowed cormorant to receive a cash settlement amount equal to the product of the positive excess if any of the average price over the strike_price eur dollar_figure per share and the number of options big_number the average price was defined as the arithmetic mean of the closing euro price of deutsche bank stock from may to date iii the european-style fade-in options the european-style fade-in options allowed cormorant to receive a cash settlement amount equal to the product of i the number of options big_number multiplied by ii the option entitlement multiplied by iii the positive excess if any of the closing euro price per share of deutsche bank ag common_stock as quoted on the eurex stock exchange on the fade-in end date date over the strike_price eur dollar_figure per share multiplied by the iv fade-in ratio the share option agreement defined the option entitlement a sec_1 share per option the fade-in ratio was set as i the number of exchange business days from and including the fade-in start date date to but excluding the fade-in end date date on which a fade-in event occurred divided by ii the total number of exchange business days from and including date to but excluding date the share option agreement defined the fade-in event as the point when the euro price per share of common_stock of deutsche bank based on the closing euro price per share of deutsche bank common_stock quoted on the eurex stock exchange on any exchange business_day from and including the fade-in start date date to but excluding the fade-in end date date is greater than the lower band price eur dollar_figure per share but less than the upper band price eur dollar_figure per share b the options acquired by deutsche bank i the series of four european-style call options pursuant to the first european-style call option deutsche bank would purchase big_number shares of deutsche bank stock from cormorant on date if the option was in the money the strike_price for this first option was dollar_figure euros per share by definition deutsche bank could exercise its option only on that date however the call option would terminate knock out if at any time after date and before date the price of deutsche bank stock was equal to or less than eur dollar_figure per share the second european-style call option came into effect knocked in only if the first call option was knocked out the second option enabled deutsche bank to purchase the same big_number shares of deutsche bank stock from cormorant on date if the option was in the money the strike_price for the call option was eur dollar_figure per share the second call option would knock out if at any time after date and before date the price of deutsche bank stock was equal to or less than eur dollar_figure per share the third european-style call option knocked in if the second call option knocked out the third call option allowed deutsche bank to purchase the shares of deutsche bank stock from cormorant if the stock was in the money on the same date as the prior options the strike_price for the third call option was eur dollar_figure per share the third call option would knock out if at any time after date and before date the price of deutsche bank stock was equal to or less than eur dollar_figure per share in accord with the other options the fourth call option knocked in after a knockout of the third call option and allowed deutsche bank to purchase the shares of deutsche bank stock from cormorant if the option was in the money on the designated date the strike_price for the fourth call option was eur dollar_figure per share step deutsche bank redeemed the big_number shares from cormorant on date presidio sent instructions to deutsche bank to exercise the put and call options as follows scenario on date if the closing price of deutsche bank common_stock is greater than dollar_figure then cormorant l p the seller is to sell big_number shares of deutsche bank common_stock to deutsche bank the buyer simultaneous with cormorant l p ’s sale of big_number shares of deutsche bank common_stock pursuant to the exercise of its call option scenario on date if the closing price of deutsche bank common_stock is dollar_figure or lower then cormorant l p the seller is to put big_number shares of deutsche bank common_stock to deutsche bank pursuant to the exercise of its put option on date cormorant sold big_number shares of deutsche bank stock at eur dollar_figure per share eur big_number in total pursuant to the share option agreement it had entered into with deutsche bank cormorant also sold their remaining big_number shares of deutsche bank stock at eur dollar_figure per share eur dollar_figure in total in accord with presidio’s instructions step petitioner purchased big_number otc call options from deutsche bank on date presidio instructed petitioner to wire dollar_figure to petitioner’s db portfolio account for the purchase of otc call options petitioner wired those funds on date four days later the funds were converted into eur big_number on date petitioner entered into a share option transaction with deutsche bank whereby petitioner purchased big_number call options from deutsche bank with the euro previously deposited in his db portfolio the big_number call options consisted of big_number american-style call options and big_number european-style call options the share option transaction agreement did not set forth a separate premium amount for the american-style call options and the european-style call options a the american-style call options the big_number american-style call options could be exercised at any time up to and including their defined expiration date of date the strike_price for the call options was eur dollar_figure per share b the european-style call options the big_number european-style call options by definition could be exercised only on their established expiration date of date the strike_price for the call options was set at the sum of i of level a and ii of level b level a was defined a sec_103 of the sum of the closing euro prices per share of deutsche bank common_stock based upon closing prices quoted on the eurex stock exchange on each exchange business_day during the period from the asian call start date date to but excluding the asian call end date date and dividing that sum by the number of exchange business days in that period level b was defined as of the closing euro price per share of common_stock based upon closing price quoted on the eurex stock exchange on date step petitioner settled the gp call option with clara llc on date petitioner executed an election for cash settlement in connection with the gp call option at that time the cash settlement amount was dollar_figure on date clara llc sent two faxes to petitioner the first fax acknowledged receipt of petitioner’s election for cash settlement the second represented that all the events had occurred to determine the floating rate payment that clara llc was to forward to petitioner pursuant to the swap agreement that payment amount was confirmed as dollar_figure step petitioner sold the european-style call options back to deutsche bank on date petitioner sold the european-style call options back to deutsche bank for eur big_number dollar_figure step petitioner sold his shares of deutsche bank stock on date petitioner sold his big_number shares of deutsche bank stock for a net of eur big_number iv petitioner’s basis computations kpmg performed petitioner’s basis computations for each of the distinct transactional elements within the opis transaction as follows the big_number shares of deutsche bank stock purchase_price of shares allocated basis from cormorant allocated kpmg fees total basis in investor’s stock dollar_figure dollar_figure dollar_figure dollar_figure the big_number otc call options purchase_price of shares allocated basis from cormorant allocated kpmg fees total basis in investor’s options dollar_figure dollar_figure dollar_figure dollar_figure 7kpmg miscalculated petitioner’s total basis in the deutsche bank stock and the otc call options by a few cents the total basis should be for each should be dollar_figure and dollar_figure respectively the swap transaction basis in investor’s swap cost allocated kpmg fees total basis in investor’s swap dollar_figure dollar_figure dollar_figure the gp call option basis in investor’s call option cost dollar_figure allocated kpmg fees total basis in investor’s option dollar_figure dollar_figure v petitioner’s claimed tax losses for the tax_year petitioner claimed a deduction for dollar_figure in capital losses on his tax_return as a result of his participation in the opis the tax_return included a statement entitled capital_gain detail which separated petitioner’s total capital_loss from the opis transaction into parts reflecting the distinct transactions which made up the complicated financial arrangement the capital_gain detail reflected in relevant part the following description sale price cost_basis gain loss the db stock dollar_figure dollar_figure dollar_figure the otc call options big_number big_number big_number the swap transaction big_number big_number big_number the gp call option big_number big_number big_number total big_number big_number big_number vi expert witnesses respondent and petitioner had expert witnesses dr lawrence kolbe and dr ronald miller respectively testify at trial regarding the alleged profitability of the opis transaction a respondent’s expert witness dr kolbe subjected petitioner’s opis transaction to net present_value npv and expected rate of return analyses the npv of an investment is the initial value of an investment calculated in part by determining its immediate and future cashflows the purported purpose of an npv analysis as submitted by dr kolbe is to measure the instantaneous change in an investor’s wealth resulting from a decision to make a particular investment dr kolbe asserted that sound investments have npvs that are at least zero and ideally are positive an expected rate of return analysis compares the expected rate of return on an investment with its cost of capital dr kolbe defined cost of capital as the market-determined required rate of return for a given level of risk respondent proffers that if an expected rate of return on a proposed investment is lower than its cost of capital there are better investments available that do not require having to bear more risk dr kolbe performed a comprehensive analysis of petitioner’s opis transaction examining both the transaction as a whole and its discrete elements as an initial finding dr kolbe concluded that the options that deutsche bank received from cormorant on date pursuant to the share option transaction had a value8 of eur big_number more than the value of the options that cormorant received from deutsche bank in accordance with his finding dr kolbe concluded that the share option transaction was materially mispriced to the detriment of both cormorant and petitioner and surmised that the transaction conveyed material fees to deutsche bank dr kolbe also calculated the values of the payments contemplated in the swap agreement the floating rate payment that clara llc was required to pay 8dr kolbe calculated the values of the various options using standard option pricing approaches these approaches endeavored to assign a value to the options consistent with the average price you would expect to observe if the options were publically traded or if you obtained a series of bids for these options from investment banks without telling the bank in advance whether you wished to buy or sell the option petitioner and the fixed rate payment petitioner was to pay to clara llc under the prepayment option dr kolbe concluded that the floating rate payment was worth eur big_number less than the fixed rate payments as of date and accordingly that the swap agreement was also materially mispriced to the disadvantage of petitioner dr kolbe also calculated the pretax npv of the swap agreement as negative dollar_figure and determined that the expected rate of return was materially negative relative to its cost of capital the value of the gp call option that petitioner purchased from clara llc on date for dollar_figure was as calculated by dr kolbe actually worth only dollar_figure the pretax npv of the gp call option to petitioner was calculated as negative dollar_figure dr kolbe also determined that petitioner paid eur big_number more for the big_number otc call options from deutsche bank than they were worth on date the pretax npv of the otc call options was computed as negative dollar_figure dr kolbe again concluded that the gp call option as well as the otc call options was materially mispriced to petitioner’s disadvantage and the expected rates of return on both were materially negative relative to their cost of capital including petitioner’s purchase of the big_number shares of deutsche bank stock dr kolbe determined that before fees the npv to petitioner of the entire opis transaction was negative dollar_figure after fees the npv to petitioner was negative dollar_figure the expected rate of return for the opis transaction including or excluding the purchase of deutsche bank shares was determined to be materially negative relative to the cost of capital b petitioner’s expert witness dr miller analyzed the total risk and return profile of petitioner’s opis transaction using a monte carlo simulation method he described this method as follows in such a simulation approach a computer randomly generates a large number of possible future price paths for deutsche bank stock these paths are based on random numbers picked by the computer the simulated potential future paths are generated to mimic the actual historic behavior of the stock price in terms of mean and variance of returns each of these simulated price paths represents one possible path that the stock price could have taken over a period of the opis strategy for each of these possible paths the simulation program computes the returns on each component of the opis strategy using these simulated returns it is possible to analyze the probabilities of different returns to the opis strategy and this evaluate its economic_substance dr miller noted that the simulation embodied a model that deutsche bank stock would continue to earn its long-run average rate of return with its long-run average volatility after performing the simulation dr miller found that approximately of the time the overall strategy would be expected to produce a profit net of fees before any_tax benefits under a more conservative approach using garch model volatilities the simulation revealed that approximately of the time petitioner’s opis transaction would be expected to produce a profit net of fees before any_tax benefits nonetheless if one were bullish on deutsche bank stock expecting the price of the stock to significantly rise dr miller concluded that the opis transaction would look more attractive however dr miller also expressed that o n average and at the median the transaction generates a substantial loss opinion the case before us concerns the tax implications of petitioner’s opis transaction as reported by petitioner the transaction shifted dollar_figure of basis from cormorant’s deutsche bank stock to petitioner’s deutsche bank shares and options petitioner asserts that the basis shift is in accord with the tax laws in particular sec_302 and sec_1_302-2 example income_tax regs we briefly summarize petitioner’s reasoning sec_1_302-2 income_tax regs provides in relevant part in any case in which an amount received in redemption of stock is treated as a distribution of a dividend proper adjustment of the basis of the remaining stock will be made with respect to the stock redeemed the following examples illustrate the application continued cormorant’s sale of its big_number shares of deutsche bank stock according to the share option agreement and the sale of its remaining big_number shares to deutsche bank effected a redemption of stock under sec_317 in determining whether a distribution_in_redemption_of_stock is treated as a sale of stock under sec_302 or a distribution_of_property under sec_301 the attribution_rules of sec_318 generally apply see sec_302 these rules attributed to petitioner the shares of deutsche bank stock that petitioner owned directly or through options see sec_318 also under the attribution_rules petitioner was treated as owning of clara ltd pursuant to the terms of the gp call option see id clara ltd in turn was treated as owning all of the stock owned directly or indirectly by petitioner see sec_318 dollar_figure continued of this rule example h and w husband and wife each own half of the stock of corporation x all of the stock was purchased by h for dollar_figure cash in h gave one-half of the stock to w the stock transferred having a value in excess of dollar_figure in all of the stock of h is redeemed for dollar_figure and it is determined that the distribution to h in redemption of his shares constitutes the distribution of a dividend immediately after the transaction w holds the remaining stock of corporation x with a basis of dollar_figure sec_318 provides if percent or more in value of the stock in a corporation is owned directly or indirectly by or for any person such corporation continued furthermore as clara ltd was essentially wholly owned by clara llc the attribution_rules treated clara ltd as owning nearly of cormorant approximately directly and through application of sec_318 accordingly all the deutsche bank shares deemed owned by clara ltd were treated as owned by cormorant see sec_318 in sum cormorant was deemed to own all the shares petitioner owned or was deemed to own petitioner asserts that pursuant to the attribution_rules noted supra deutsche bank’s redemption of cormorant’s shares did not completely terminate cormorant’s interest in the corporation see sec_302 nor qualify as a substantially_disproportionate_redemption under sec_302 instead petitioner concludes that the redemption was a distribution_of_property governed by sec_301 see sec_302 d as deutsche bank’s earnings_and_profits were sufficient to ensure that the distribution would have no effect on cormorant’s stock’s basis petitioner treated the entire distribution as a dividend see sec_301 sec_316 following the redemption cormorant retained its tax basis in the deutsche bank stock but owned no shares directly petitioner shifted cormorant’s continued shall be considered as owning the stock owned directly or indirectly by or for such person residual basis to his deutsche bank shares and options in accord with sec_1_302-2 and example income_tax regs the strategy purportedly increased petitioner’s basis in his deutsche bank stock and options by roughly dollar_figure million petitioner’s sale following this basis shift resulted in a substantial capital_loss respondent rejects petitioner’s tax treatment of the opis transaction and asserts several arguments in support of his position that petitioner is not entitled to claim the capital_loss deduction at issue cormorant never owned the deutsche bank stock as it never acquired the benefits_and_burdens_of_ownership with respect to the stock accordingly respondent submits that petitioner could not shift cormorant’s nonexistent stock basis to his own if cormorant did own the deutsche bank stock for federal_income_tax purposes the redemption should be viewed in context of the entire opis transaction resulting in the distribution’s being treated as a sale_or_exchange of stock see sec_302 petitioner’s opis transaction lacked economic_substance even if the opis transaction functioned for tax purposes in the manner petitioner intended the claimed losses are artificial and not deductible under sec_165 and any allowable loss is limited by the at- risk rules of section dollar_figure we hold that petitioner’s opis transaction lacked economic_substance accordingly our discussion focuses solely on the parties’ contentions concerning the tax treatment of the entire investment the remaining arguments by respondent need not be addressed hereindollar_figure 11respondent also argued that sec_269 prevented petitioner from deducting losses in connection with the transaction however in his posttrial reply brief respondent represented that he is no longer pursuing this argument 12we do note that respondent’s arguments concerning whether cormorant ever received the benefits and burdens of stock ownership or alternatively whether cormorant’s redemption of deutsche bank stock was a distribution in sale_or_exchange of stock under sec_302 and b both would warrant more exacting consideration under different circumstances many of the factors this court uses in evaluating whether a transaction has transferred the accoutrements of stock ownership appear to reveal that cormorant’s ownership of the deutsche bank stock was illusory see 135_tc_78 citing factors evaluated in determining whether a transaction validly transfers stock ownership aff’d 664_f3d_313 10th cir 135_tc_26 citing factors furthermore it appears uncontested that cormorant’s redemption of the deutsche bank stock followed by the sale of petitioner’s stock was part of an orchestrated plan to create a large capital_loss for petitioner see 120_tc_12 finding that this court will integrate a redemption with one or more other transactions to decide whether the requirements of sec_302 are met if the redemption was part of a firm and fixed plan as evidenced by the taxpayer’s intent aff’d in part and remanded in part 386_f3d_464 2d cir while we merely note the apparent merit of these continued i burden_of_proof in general the burden_of_proof with regard to factual matters rests with the taxpayer under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue because we decide this case on the basis of the preponderance_of_the_evidence we need not decide upon which party the burden rests ii economic_substance a overview of the parties’ arguments respondent generally asserts that petitioner engaged in the opis transaction an investment respondent alleges offered no reasonable opportunity for profit with the sole understanding that the transaction would result in a substantial and beneficial tax loss respondent submits that petitioner’s efforts to minimize his tax_liabilities immediately preceding the opis transaction including a contemplated move to nevada and numerous meetings with a kpmg representative to discu sec_12 continued assertions on which we do not arrive at any definitive conclusions we do not intend to cast any negative inference on respondent’s other arguments various tax strategies belie his position that its profit potential was a significant determinant which influenced him to invest in it petitioner’s indifference to the economics of the opis transaction and his lack of due diligence before entering into it respondent argues are further evidence that it was merely a tax-motivated investment vehicle petitioner counters that the opis transaction afforded him an opportunity to profit aside from its attendant tax benefits petitioner submits that his business_purpose for entering into the opis transaction reflects a profit_motive and that only a mispricing of the options which petitioner asserts was not apparent at the inception of the transaction prevented the transaction’s profit potential from coming to fruition notwithstanding the mispricing of the options petitioner also proffers that had the opis transaction been entered into a few months later he would have made several million dollars on the transaction as a whole b the economic_substance_doctrine the economic_substance_doctrine is a judicial mechanism which allows a court to disregard a transaction for federal_income_tax purposes if it finds that the taxpayer did not enter into the transaction for a valid business_purpose but rather sought to claim tax benefits not contemplated by a reasonable application of the language and purpose of the code or the regulations see eg 968_f2d_1229 d c cir rev’g fox v commissioner tcmemo_1988_570 see also cma consol inc v commissioner tcmemo_2005_16 numerous courts have held that a transaction that is entered into primarily to reduce tax and which otherwise has minimal or no supporting economic or commercial objective has no effect for federal tax purposes in 435_us_561 the supreme court explained the circumstances in which a transaction should be respected for tax purposes articulating in effect the basis of the modern economic_substance_doctrine where there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties most courts have interpreted the cited passage as creating a two-pronged inquiry whether the transaction had economic_substance beyond tax benefits objective prong and whether the taxpayer has shown a nontax business_purpose for entering the disputed transaction subjective prong see eg 157_f3d_231 3d cir aff’g in part rev’g in part tcmemo_1997_115 820_f2d_1543 9th cir aff’g tcmemo_1986_23 752_f2d_89 4th cir aff’g in part rev’g in part 81_tc_184 nonetheless the courts of appeals are split as to the proper application of the economic_substance_doctrine particularly as to the appropriate relationship between the objective and subjective prongs in determining whether a transaction should be respected for tax purposes see blum v commissioner tcmemo_2012_16 feldman v commissioner tcmemo_2011_297 an appeal in this case would lie to the u s court_of_appeals for the ninth circuit absent a stipulation to the contrary and accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir the courts of appeals for the ninth circuit has rejected the notion of a rigid two-step analysis and elects instead to apply an approach under which the subjective and objective prongs are elements of a single inquiry see 69_f3d_982 9th cir rev’g tcmemo_1992_ the court considers the subjective and objective prongs merely precise factors to consider in an overall inquiry as to whether the transaction had any practical economic effects other than tax benefits id a objective inquiry in general a transaction has economic_substance and will be respected for federal tax purposes where the transaction offers a reasonable opportunity for profit independent of tax savings 87_tc_1471 the court_of_appeals for the ninth circuit has observed that this inquiry requires an analysis of whether the transaction had any economic_substance other than creation of tax benefits sacks v commissioner f 3d pincite emphasis added economic_substance depends on whether from an objective standpoint the transaction was likely to produce benefits aside from tax deductions see kirchman v commissioner 863_f2d_1486 11th cir aff’g 87_tc_1087 bail bonds by marvin nelson inc v commissioner f 2d pincite see also 91_tc_838 a pretax profit in excess of actual investment is indicative that the investment is supported by economic_substance in evaluating whether petitioner’s opis transaction had economic_substance we consider the transaction in its entirety rather than focusing only on each individual step see 113_tc_254 aff’d 254_f3d_1313 11th cir the parties rely primarily on the economic analyses of their respective experts in support of their positions concerning the opis transaction’s profit potential respondent’s expert dr kolbe submitted a report evaluating the opis transaction’s npv and expected rate of return relative to the transaction’s cost of capital dr kolbe concluded that the npv of the transaction taking into account fees was negative dollar_figure further according to dr kolbe’s analysis the expected rate of return on the transaction was materially negative compared to its cost of capital respondent proffers that these valuations evidence that p etitioner’s opis transaction as a whole offered materially lower expected returns than could be achieved in other investments while bearing no risk petitioner correctly asserts that the expected rate of return analysis performed by dr kolbe is functionally equivalent to the npv analysis both of the tests endeavor to compare the economics of the opis transaction with other similar instruments as determined by respondent’s expert this court has recently indicated while analyzing the economic_substance of a separate opis transaction that neither of respondent’s tests addresses the fundamental question of whether a transaction had profit potential see blum v commissioner t c memo dollar_figure we also find respondent’s analyses do little to aid in our determination of whether a profit was reasonably likely in the opis transaction see andantech l l c v commissioner tcmemo_2002_97 citing 84_tc_412 ndollar_figure aff’d in part remanded in part 331_f3d_972 d c cir accordingly we ascribe little value to respondent’s npv and expected rate of return analyses in our present inquiry nonetheless dr kolbe’s additional comparison of the values of the discrete elements of the opis transaction to their purchase_price does partially illuminate the economics of petitioner’s investment dr kolbe concluded that petitioner overpaid dollar_figure for the entire opis transaction this amount included overpayments of dollar_figure to clara llc for the swap agreement dollar_figure to clara llc for the gp call option and dollar_figure to deutsche bank for the otc call options with the exception of the deutsche bank stock dr kolbe found that each distinct aspect of the transaction was materially mispriced to 13see also 87_tc_1471 where in deciding whether a partnership was engaged in an activity for profit within the meaning of sec_183 we noted ‘ t he availability of other investments which would yield a higher return or which would be more likely to be profitable is not evidence that an activity is not engaged in for profit ’ sec_1_183-2 income_tax regs it is not for us to second-guess investment decisions by taxpayers the disadvantage of petitioner such findings are not always indicative of the true nature of an investment see blum v commissioner tcmemo_2012_16 a bad deal or a mispriced asset need not tarnish a legitimate deal’s economic_substance nonetheless grossly mispriced assets or negative cashflow can contribute to the overall picture of an economic sham id citing country pine fin l l c v commissioner t c memo accordingly the significant mispricing of the opis transaction while not a dispositive factor in our present inquiry certainly signals to this court that the transaction was devoid of economic_substance petitioner’s expert dr miller used a monte carlo simulation method monte carlo analysis to analyze the opis transaction and concluded that under approximately of the possible future price paths for the deutsche bank stock the investment would be expected to produce a pretax profit under a more conservative approach petitioner contends the transaction could be expected to produce a pretax profit approximately of the time respondent’s expert rejected petitioner’s expert’s analysis assigning error to his use of the historical volatility of deutsche bank stock in his calculations rather than its implied volatility dr kolbe testified that if the proper volatility were used the profit probability would be more in the to range than in the to range without opining on the more effective approach advocated by the parties in performing a monte carlo analysis we find it clear that the pretax profit potential of the transaction was so remote as to render disingenuous any suggestion that the transaction was economically viable when we further consider the allegedly purposeful mispricing of the instruments which made up the opis transaction it is clear that petitioner remained in an economically untenable position with little hope of profit before taking into account the investment’s tax benefits we are unconvinced that the mere hint of future profitability be it at a or likelihood especially in the light of the underlying circumstances of the transaction requires this court to conclude that the investment was likely to 14the parties have not established what a pretax profit entails petitioner’s expert report appears to embrace the notion that a pretax profit includes any positive return be it de_minimis or substantial dr miller refers us only to positive returns in the 95th and 99th percentiles which reveal profits of approximately eur million and eur million respectively no indication is given of the returns in the 74th through 94th percentiles respondent’s expert does little to clarify this important point nonetheless we can presume that the likelihood of profitability might be somewhat less if de_minimis returns are disregarded in the analyses 15the court_of_appeals for the tenth circuit in particular has held that the mere presence of potential profit does not automatically impute substance where a continued produce benefits aside from substantial capital losses see bail bonds by marvin nelson inc f 2d pincite petitioner also submits a series of hypothetical situations where the opis transaction would have been profitable in particular petitioner contends that had the transaction been entered into a few months later he would have made several million dollars on the transaction as a whole we find such hypothetical situations to be of marginal relevance given the reality of the investment’s returns and petitioner’s own expert’s conclusions it is undeniable that petitioner suffered a significant economic loss of approximately dollar_figure on his opis transaction a depiction of the investment’s true economic returns assuming petitioner properly allocated kpmg’s fees follows continued commonsense examination of the transaction and the record in toto reflect a lack of economic_substance 613_f3d_1249 10th cir 243_f3d_1212 10th cir aff’g leema enters inc v commissioner tcmemo_1999_18 see also blum v commissioner tcmemo_2012_16 purchase_price kpmg fee sale price approximate gain_or_loss dollar_figure dollar_figure dollar_figure dollar_figure deutsche bank stock otc call options dollar_figure dollar_figure dollar_figure big_number swap with clara llc gp call option dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number total petitioner asks that we discard these figures and engage in conjecture and big_number supposition concerning possible outcomes of the transaction under completely different circumstances engaging in such inquiries would only divert our attention from the true economic reality of the transaction the uncontested facts reveal that a pretax profit on the investment was highly unlikely in fact the transactional design effectively assured that petitioner’s investment would result in a significant loss petitioner’s own expert concurred with this analysis admitting that on average and at the median the transaction generates a substantial loss notwithstanding petitioner’s contentions to the contrary we find that the evidence reveals the opis transaction to be clearly lacking in economic_substance b subjective inquiry the subjective inquiry of the economic_substance_doctrine focuses on whether the taxpayer has shown a business_purpose for engaging in a transaction other than tax_avoidance bail bonds by marvin nelson inc v commissioner f 2d pincite this in essence requires an examination as to whether the taxpayer was induced to commit capital for reasons relating only to tax considerations or whether a nontax or legitimate profit_motive was involved 899_f2d_724 8th cir aff’g tcmemo_1987_627 see also andantech l l c v commissioner tcmemo_2002_97 petitioner testified that he believed there was an opportunity to profit from the opis transaction aside from its attendant tax benefits on his assumption that the deutsche bank stock would substantially appreciate in fact if not for a material mispricing of the options petitioner asserts that the transaction would have been exceptionally profitable moreover petitioner submits that he could not have reasonably known that the options were mispriced to his detriment and notes that it took respondent’s expert dr kolbe hundreds of hours and a sophisticated pricing model to discover the pricing error respondent generally contends that petitioner engaged in the opis transaction solely for tax_avoidance purposes respondent relies on the significant efforts of petitioner to reduce his tax_liabilities which prefaced the investment as evidencing his true motives for engaging in the transaction respondent also notes that petitioner failed to fully investigate the alleged profitability of the transaction and instead relied solely on the representations of kpmg partner and salesman carl hasting petitioner also failed to heed the advice of his own adviser and former kpmg audit partner mr carnahan to hire competent counsel capable of analyzing the very technical aspects of the transaction respondent further submits that petitioner’s failure to price the opis transaction on the open market even after mr carnahan confirmed that there were similar products being sold by other national firms indicates that petitioner’s proffered profit_motive is specious and should be rejected by this court we agree with respondent’s characterization of petitioner’s motive it is apparent that petitioner was engaged in a course of action with the principal and overriding purpose of reducing or eliminating tax on a significant capital_gain petitioner maintained a business relationship with mr hasting in an effort to remain apprised of new tax strategies the opis transaction was one of these strategies and only became an appealing option for petitioner when it became apparent that the investment would eliminate petitioner’s gain from the sale of his ditech assets petitioner on brief even admits that he had a substantial tax motivation for participating in the opis transaction we recognize that transactions are often purposefully structured to produce favorable tax consequences and that such planning alone does not compel the disallowance of the transaction’s tax effects see frank lyon co v united_states u s pincite see also 201_f3d_505 d c cir it is uniformly recognized that taxpayers are entitled to structure their transactions in such a way as to minimize tax aff’g tcmemo_1998_305 91_tc_396 we are cognizant of the fact that tax planning is an economic reality in the business world and the effect of tax laws on a transaction is routinely considered aff’d without published opinion 940_f2d_1534 9th cir nonetheless taxpayers must demonstrate to the court that the transaction was effected for a business_purpose aside from these tax benefits see palm canyon x invs llc v commissioner tcmemo_2009_288 citing horn v commissioner f 2d pincite petitioner has failed to convince this court that he participated in the opis transaction for any purpose other than to avoid income_tax although petitioner testified that he believed he would profit from the transaction the economic reality of investment discussed supra and his conduct belie his asserted profit_motive petitioner knew little to nothing about the details of the opis transaction the extent of his knowledge was limited to an understanding that the opis transaction was a formula or a recipe that would provide him with a substantial capital_loss despite the fact that petitioner and his closest advisers were ignorant as to the function and design of the investment petitioner never investigated the transaction further relying instead on the opinion_letters provided by or on behalf of kpmg petitioner’s lack of due diligence in researching the opis transaction indicates that he knew he was purchasing a tax loss rather than entering into a legitimate investment see 990_f2d_893 6th cir aff’g donahue v commissioner tcmemo_1991_181 blum v commissioner tcmemo_2012_16 country pine fin llc v commissioner tcmemo_2009_ we find unconvincing both petitioner’s insistence that his reliance on kpmg was reasonable and his assertion that in any event he could not be expected to discover that the opis transaction was materially mispriced to his disadvantage in essence petitioner asks this court to excuse his willful indifference as to the profit potential of the transaction and to accept that his uninformed position was sufficient to satisfy our business_purpose inquiry petitioner is a sophisticated businessman and had ample opportunity to fully investigate the transaction by either comparing the price of the transaction on the open market or hiring outside counsel to analyze the transaction petitioner’s refusal to engage in these prudent business techniques and his reliance on representations made by a recognized kpmg salesman only underscore that petitioner was entirely unconcerned with the profitability of the investment the opis transaction served petitioner’s desire for a tax_avoidance vehicle and we find dubious petitioner’s contentions otherwise ii conclusion while we are not obligated to use a formal two-pronged economic_substance inquiry in our analysis of the opis transaction see 909_f2d_1360 9th cir aff’g tcmemo_1987_628 after consideration of these factors we hold that the transaction was devoid of economic_substance and accordingly should be disregarded for tax purposes in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
